DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bell on 5/25/2022.

The application has been amended as follows:
With regard to claim 21: In line 9, delete the numeral “(3)” from the claim.
With regard to claim 21: In line 13, insert --, in a final carbonization step,-- after “then” and before “heating the interior…”.
With regard to claim 22: In line 4, replace “and” with --and/or--.
With regard to claim 24: In line 2, insert a space between “250°C” and the word “and”.
With regard to claim 35: In line 2, insert a comma after “nitrogen”.
With regard to claim 35: In line 2, replace “and” with --or--, i.e. such that the claim reads --argon, and krypton--.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 21 is drawn to a method of carbonizing organic waste (transforming organic waste into carbon), the method comprising sequential steps of: providing an air-tight sealable carbonization chamber and loading the carbonization chamber with organic waste materails; performing three-step biological degradation on the organic waste (aerobic digestion with a first mesophilic aerobic inoculum, followed by thermophilic aerobic digestion with a second aerobic inoculum, followed by anaerobic digestion with an anaerobic inoculum); drying the organic wastes in the carbonization chamber; and, in a final carbonization step, heating the interior of the carbonization chamber to a temperature of between 300°C and 800°C to carbonize the biologically degraded and dried organic waste material.
It is known in the art to biologically degrade, i.e. ferment, organic waste and then carbonize said fermented organic waste. For example, Lim (US 2014/0220646), which is considered to be the closest prior art of record, teaches a process of treating organic (abstract), the process comprising: inoculating food waste with bacteria in a fermentation reactor (fermentation chamber/fermentation dryer) 1; fermenting the food waste in the fermentation reactor 1; drying the fermented food waste 1 in the fermentation reactor 1; feeding the fermented food waste to a carbonization reactor (distillation tank) 3; subjecting the fermented food waste to carbonization (low temperature thermal decomposition) in the carbonization reactor 3; and disgorging charcoal (activated carbon [carbon] remains) from the carbonization reactor 3 (Figures 1 and 2, paragraphs [0019]-[0024] and [0033]-[0043]).
However, Lim fails to teach or suggest a method wherein organic waste is biologically degraded in a carbonization chamber, and wherein the biologically degraded organic waste is carbonized in the same carbonization chamber, as is the case with the method of claim 1. There is no teaching, suggestion, or motivation in Lim which would lead one of ordinary skill in the art to carry out the fermentation and carbonization steps within the same vessel. There is no prior art of record which cures the deficiencies of Lim.
In view of the above, claim 21 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772